DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 13 and 17, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1, 3,5 — 12, 14 – 17 and 19 — 21 as being
unpatentable over by Billion et al (EP 595701; English translation) as evidenced by McFaddin
et al (U.S. Patent Application Publication No. 2004/0249071 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 4 and 18 as being unpatentable over Billion et
al (EP 595701; English translation) as evidenced by McFaddin et al (U.S. Patent
Application Publication No. 2004/0249071 A1) and further in view of Li et al (U.S. Patent
Application Publication No. 2010/0087602 A1), of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claim 13 as being unpatentable over Billion et al (EP
595701; English translation) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1) and further in view of Hokkanen et al (U.S. Patent No. 5,986,021), of record on page 2 of the previous Action, is withdrawn.




Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term ‘non – shrink’ is not disclosed in the original specification.

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

nd 5 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shibata et al (U.S. Patent Application Publication No. 2002/0102423 A1) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1).
With regard to Claim 1, Shibata et al disclose in an example  a film having three layers that are an intermediate layer comprising a mixture of polypropylene elastomer having a modulus of 84 MPa and an ethylene – propylene random copolymer and surface layers that are LLDPE having a density of 0.915 g/cc (paragraph 0215); the mixture is therefore a polyethylene material; the copolymer is an ethylene – propylene random copolymer (paragraph  0127) having a modulus less than 100 MPa (paragraph 0129); the intermediate layer is therefore a core layer and the surface layers are skin layers; no other materials are required; the core layer therefore consists of, and therefore consists essentially of, the polyethylene material. Alternatively, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant's invention. MPEP 2111.03. The layers are coextruded (paragraph 0215). However, the claimed aspect of the layers being ‘coextruded’ is directed to a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. The claimed aspect of the film being ‘for a flexible bag’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. 

disclose that linear low density polyethylene and low density polyethylene have a density of
0.910 to 0.925 g/cc (paragraph 0014). Because the disclosed density is an example, it would have been obvious for one of ordinary skill in the art to provide instead for linear low density having the claimed range of density, as it is within the range disclosed by McFaddin et al.
Alternatively, although the disclosed density is not identical to the claimed range, and does not overlap the claimed range, the disclosed density is sufficiently close to the claimed density that one of ordinary skill in the art would have expected the same properties. There is a prima facie case of obviousness because the disclosed density would be sufficiently close to the claimed density that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05.
A non – shrink film is also not explicitly disclosed by Shibata et al. However, shrinkage is not disclosed by Shibata et al. It would have been obvious for one of ordinary skill in the art to provide for a non – shrink film, as shrinkage is not disclosed.
	With regard to Claim 3, the core layer therefore consists essentially of POE. Alternatively, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant's invention. MPEP 2111.03.
With regard to Claims 5 — 12, the first skin layer and the second layer comprise LLDPE, as stated above, and the core layer is 10 – 90% of the thickness of the film (paragraph 0137). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art 
With regard to Claims 13 – 15, the claimed thickness is not explicitly disclosed by Shibata et al. However, Shibata et al disclose that for use as a home wrap, a thickness of 8 to 15 m is important (paragraph 0135). The thickness is therefore not important, and a thickness of greater than 15 m is disclosed, if use is not for a home wrap. Although the disclosed ranges of thickness or the core layer and first skin layer are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.


9. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shibata et al (U.S. Patent Application Publication No. 2002/0102423 A1) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1) in view of Li et al (U.S. Patent Application Publication No. 2010/0087602 A1).
Shibata et al disclose a film as discussed above. Shibata et al fail to disclose a core layer having a density of less than or equal to 0.916 g/cc.
Li et al teach a film (paragraph 0057) comprising polyolefin elastomer (rubber; paragraph
0022) having a density of 0.905 g/cc (paragraph 0026) and an  ethylene – propylene random copolymer having a density less than  0.915 g/cc  (paragraph 0030)  for the purpose of obtaining toughness and opaqueness (paragraph 0068).
It therefore would have been obvious for one of ordinary skill in the art to provide for a



10.	Claims 16 – 17 and 19 — 21 are rejected under 35 U.S.C. 103(a) as being
unpatentable over by Shibata et al (U.S. Patent Application Publication No. 2002/0102423 A1) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1) in view of Seta et al (U.S. Patent Application Publication No. 2001/0053453 A1).
Shibata et al disclose a film as discussed above. With regard to Claims 16 — 17 and 19 — 20,  Shibata et al  fail to disclose a flexible bag comprising a front panel and a back panel having an inner surface opposite an outer surface and a plurality of seals joining the front panel to the back panel to define a fluid cavity, the front panel and the back panel comprising the film. However, Seta et al teach that it is well known in the art to form films into a bag through heat sealing (paragraph 0002). It would have been obvious for one of ordinary skill in the art to provide for a flexible bag comprising a front panel and a back panel having an inner surface opposite the outer surface and a plurality of seals joining the front panel to the back panel to define a fluid cavity, the front panel and the back panel comprising the film, as it is well known in the art to form films into a bag as taught by Seta et al.
With regard to Claim 21, additives are disclosed by Shibata et al (paragraph 0136).

11. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shibata et al (U.S. Patent Application Publication No. 2002/0102423 A1) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1) in view of Seta et al (U.S. Patent .
Shibata et al disclose a film as discussed above. Shibata et al fail to disclose a core layer having a density of less than or equal to 0.916 g/cc.
Li et al teach a film (paragraph 0057) comprising polyolefin elastomer (rubber; paragraph
0022) having a density of 0.905 g/cc (paragraph 0026) and an  ethylene – propylene random copolymer having a density less than  0.915 g/cc  (paragraph 0030)  for the purpose of obtaining toughness and opaqueness (paragraph 0068).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
density of 0.905 g/cc and an  ethylene – propylene random copolymer having a density less than  0.915 g/cc in order to obtain toughness and opaqueness as taught by Li et al.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 and 3 – 21.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782